Exhibit 10.2

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
February 4, 2006 by and among Sirenza Microdevices, Inc., a Delaware corporation
(“Parent”), Phillip Chuanze Liao (“Seller”), individually and as Company
Shareholders Agent, and Yeechin Shiong Liao (“Spouse” and, together with Seller,
the “Company Shareholders”) and U.S. Bank National Association, as escrow agent
hereunder (the “Escrow Agent”).

RECITALS

A. The Company Shareholders are the sole shareholders of Premier Devices, Inc.,
a California corporation (the “Company”).

B. Parent, Penguin Acquisition Corporation, a California corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), the Company and the Company
Shareholders are parties to that certain Merger Agreement, dated as of
February 4, 2006 (the “Merger Agreement”), pursuant to which Parent shall
acquire the Company through the statutory merger of the Company with and into
Merger Sub (the “Merger”). All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed thereto in Merger Agreement.

C. Pursuant to the terms of the Merger Agreement, Parent and the Company
Shareholders have agreed to deposit (or cause to be deposited) three million
five hundred thousand (3,500,000) shares of Parent Common Stock that are
included in the Aggregate Merger Consideration (the “Escrowed Stock”) or cash
into an escrow fund to be governed by the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged and accepted, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

1. Creation of Escrow Fund.

(a) Pursuant to Section 2.8(a) of the Merger Agreement, at the Effective Time,
Parent shall withhold the Escrowed Stock from the Aggregate Merger Consideration
otherwise payable or issuable pursuant to the Merger Agreement to the Company
Shareholders. As soon as practicable following the Closing Date (but in no event
later than five (5) business days following the Closing Date), Parent shall
cause the Escrowed Stock to be deposited with the Escrow Agent to be held in an
escrow fund (the “Escrow Fund”) to be governed by the terms and conditions set
forth in this Agreement. Each Company Shareholder shall be deemed to have
contributed to the Escrow Fund such holder’s Pro Rata Portion of Escrowed Stock
to be held by the Escrow Agent pursuant to the Merger Agreement and this
Agreement.



--------------------------------------------------------------------------------

(b) The Escrow Agent shall accept delivery of the Escrowed Stock. At any time
during the term of the Escrow Fund, Seller may elect on behalf of the Company
Shareholders to (i) deposit with the Escrow Agent an aggregate amount of cash
equal to (x) $7,125,000 less (y) the aggregate amount of Losses for which the
Parent Indemnified Parties (or any of them) have been theretofore indemnified
pursuant to Article X of the Merger Agreement by (A) payment in cash or
(B) release of Escrowed Stock from the Escrow Fund (the “Escrow Cash Amount”) or
(ii) subject to Parent’s policies and practices with respect to insider trading
and confidential information, cause the orderly sale of any remaining Escrowed
Stock from the Escrow Fund (on behalf of the Company Shareholders) by written
instruction from Seller to the Escrow Agent. In the event that Seller shall
elect to cause the sale of Escrowed Stock from the Escrow Fund pursuant hereto,
all of the proceeds from such sales shall be deposited into the Escrow Fund
until the aggregate net cash proceeds raised through such sales and deposited
into the Escrow Fund shall be equal to the Escrow Cash Amount, whereupon the
Escrow Agent shall promptly release to each of the Company Shareholders the
balance of the Escrowed Stock and any proceeds thereon then held in the Escrow
Fund in excess of the Escrow Cash Amount, based on the Pro Rata Portion of
Escrowed Stock deemed to have been contributed to the Escrow Fund by each such
Company Shareholder pursuant to the Merger Agreement. The Escrow Agent shall
hold the Escrowed Stock, Escrow Cash Amount or proceeds thereon in the Escrow
Fund and disburse the Escrow Fund upon the terms and subject to the conditions
of this Agreement.

(c) During the term of this Agreement, the Escrow Fund shall be available as
security for the indemnification obligations of the Company Shareholders payable
to the Parent Indemnified Parties under Article X of the Merger Agreement, and
shall be disbursed in accordance with the terms and conditions set forth in this
Agreement.

2. Claims Against Escrow Fund.

(a) A Parent Indemnified Party shall be entitled to make claims against the
Escrow Fund in connection with any indemnification claim to recover Losses in
accordance with Article X of the Merger Agreement at any time after the date
hereof and prior to 11:59 p.m. (Mountain Standard time) on the second
anniversary of the Closing Date (the “Expiration Date”). A Parent Indemnified
Party may make such a claim against the Escrow Fund by delivering an
Indemnification Claim Notice to the Seller in accordance with Section 10.5 of
the Merger Agreement and a copy thereof to the Escrow Agent.

(b) The Escrow Agent shall not disburse any portion of the Escrow Fund in
respect of any claim against the Escrow Fund unless and until the validity of
such claim is finally resolved, either (i) by mutual agreement of the applicable
Parent Indemnified Party and the Seller, (ii) by a court of competent
jurisdiction, and the Escrow Agent receives written notice of such resolution
from the applicable Parent Indemnified Party or the Seller (a “Resolved Claim
Notice”) or (iii) upon written request by the Parent Indemnified Party to the
Escrow Agent, if Seller shall fail to object in writing to an Indemnification
Claim Notice pursuant to Section 11.5(c) of the Merger Agreement to

 

-2-



--------------------------------------------------------------------------------

any individual item of Loss set forth in an Indemnification Claim Notice within
thirty (30) calendar days after Seller’s receipt of such Indemnification Claim
Notice. Within five (5) calendar days after receipt of a Resolved Claim Notice
(or after the date that is thirty (30) calendar days following receipt of an
Indemnification Claim Notice in the case of a failure to object in writing
within thirty (30) days) that provides for the disbursement of all or part of
the Escrow Fund to a Parent Indemnified Party, the Escrow Agent shall disburse
to such Parent Indemnified Party an amount of the Escrow Fund equal to the
recovery amount set forth in such Resolved Claim Notice or Indemnification Claim
Notice in the case of a failure to object in a timely manner (a “Parent Escrow
Payment”).

(c) In the event that any Escrowed Stock is used to satisfy indemnification
claims set forth in a Resolved Claim Notice or Indemnification Claim Notice in
the case of a failure to object in writing within thirty (30) days, such
Escrowed Stock will be valued for such purpose at the closing price per share of
Parent Common Stock as reported on the NASDAQ National Market (or such other
principal exchange or automated quotation system on which Parent Common Stock is
then trading) on the date of final resolution of the claim or the date of the
tolling of the period in which Seller must timely object to an Indemnification
Claim Notice, as the case may be.

(d) Notwithstanding anything else to the contrary set forth herein, the Escrow
Agent shall disburse the Escrow Fund at any time and from time to time upon, and
in accordance with, any joint written instructions that the Escrow Agent may
receive from Parent and the Seller.

3. Release of Escrow Fund on Expiration Date.

(a) Within two (2) Business Days after the Expiration Date, the Escrow Agent
shall disburse to the Company Shareholders in proportion to their respective Pro
Rata Portions of Escrowed Stock (x) any amount of the Escrow Fund then remaining
in the possession of the Escrow Agent, plus (y) all income earned prior to the
Expiration Date on such Escrow Fund and remaining therein as of such date, if
any, less (z) an amount of Escrow Fund (the “Retained Escrow Fund”) that is
equal to the aggregate amount of then pending and unresolved claims against the
Escrow Fund theretofore made by any Parent Indemnified Parties pursuant to
Section 2 hereof (the “Aggregate Outstanding Claims). In the event that Escrowed
Stock is to make up part or all of the Retained Escrow Fund, such shares shall
be valued for such purpose at the closing price per share of Parent Common Stock
as reported on the NASDAQ National Market (or such other principal exchange or
automated quotation system on which Parent Common Stock is then trading) on the
Expiration Date.

(b) In the event and to the extent that, following the Expiration Date, any
claim against the Escrow Fund theretofore made by any Parent Indemnified Party
or Parties pursuant to Section 2 hereof is resolved against such Parent
Indemnified Party or Parties, promptly thereafter the Escrow Agent shall
disburse to the Company Shareholders such amounts of the Retained Escrow Fund
corresponding to the amount of the claim against the Escrow Fund that was
resolved against such Parent Indemnified

 

-3-



--------------------------------------------------------------------------------

Party or Parties in proportion to their respective Pro Rata Portions of Escrowed
Stock, unless the amount of any and all then remaining Aggregate Outstanding
Claims (after giving effect to such resolved claim) would otherwise exceed the
Retained Escrow Fund after giving effect to such disbursement, in which case
such amounts shall not be disbursed to the Company Shareholders to the extent
necessary so that the Retained Escrow Fund would equal the amount of any and all
remaining Aggregate Outstanding Claims (after giving effect to such resolved
claim).

(c) The disbursement of any portion of the Escrow Fund to the Company
Shareholders shall be treated for tax purposes as additional merger
consideration paid to the Company Shareholders, on the date of the release from
the Escrow Fund, on behalf of Parent pursuant to the Merger Agreement; provided,
however, that the parties shall treat as interest paid to the Company
Shareholders in connection with any such disbursements the amount required to be
treated as interest to the Company Shareholders pursuant to the imputed interest
rules of the Internal Revenue Code of 1986, as amended (the “Code”).

4. Duties of Escrow Agent; Protection of the Escrow Fund.

(a) The Escrow Agent shall perform such duties and obligations as are set forth
herein in accordance with the terms and provisions of this Agreement.

(b) The Escrow Agent shall (i) safeguard and treat the Escrow Fund as a trust
fund in accordance with the provisions of this Agreement, and shall hold the
Escrow Fund in a separate account or accounts, apart from any other funds or
accounts of the Escrow Agent or any other Person and (ii) hold and dispose of
the Escrow Fund only in accordance with the terms and provisions of this
Agreement.

(c) Following the Closing, the duties of the Escrow Agent with respect to the
Escrow Fund may be altered, amended, modified or revoked only by a writing
signed by Parent, Seller and the Escrow Agent.

(d) Any shares of Parent Common Stock or other equity securities issued or
distributed by Parent (including shares issued upon a stock split) (“New
Shares”) in respect of Parent Common Stock in the Escrow Fund which have not
been released from the Escrow Fund shall be added to the Escrow Fund and become
a part thereof. New Shares issued in respect of shares of Parent Common Stock
which have been released from the Escrow Fund shall not be added to the Escrow
Fund but shall be distributed to the recordholders thereof. Cash dividends on
Parent Common Stock shall not be added to the Escrow Fund but shall be
distributed to the recordholders thereof.

(e) Each Company Shareholder shall have voting rights with respect to the shares
of Parent Common Stock contributed to the Escrow Fund on behalf of such Company
Shareholder (and on any voting securities added to the Escrow Fund in respect of
such shares of Parent Common Stock).

 

-4-



--------------------------------------------------------------------------------

5. Permitted Investments of Escrow Fund by the Escrow Agent.

(a) The Escrow Agent shall hold the Escrow Fund in escrow and shall invest any
cash in the Escrow Fund, including without limitation any proceeds, interest,
and dividends received on the Escrow Cash Amount or Escrowed Stock, as the case
may be, only in Permitted Investments. For purposes of this Agreement,
“Permitted Investments” shall mean investments consisting exclusively of one or
more of the following, as may be selected from time to time by written
instruction from Parent and the Seller: (i) direct obligations of the United
States government having maturities of ninety (90) days or less; (ii) money
market deposit accounts with U.S. Bank National Association, whose short-term
debt ratings are not less than A-1/P-1; and (iii) money market funds that invest
solely in direct obligations of the United States government. In the absence of
written instructions to the contrary, the Escrow Agent shall invest the Escrow
Fund in the Escrow Agent’s Insured Money Market Account.

(b) The Escrow Agent shall not be liable for any loss incurred by the actions of
third parties or by any loss arising by error, failure or delay in the making of
an investment or reinvestment, and the Escrow Agent shall not be liable for any
loss of principal or income in connection therewith, unless such error, failure
or delay results from the Escrow Agent’s gross negligence, willful misconduct or
breach of this Agreement.

(c) As and when any portion of the Escrow Fund is to be released pursuant to
Section 2 hereof or Section 3 hereof, the Escrow Agent shall cause the Permitted
Investments to be converted into cash in accordance with its customary
procedures and shall not be liable for any loss of principal or income in
connection therewith. The Escrow Agent shall not be liable for any loss of
principal or income due to the choice of Permitted Investments in which the
Escrow Cash Amount is invested or the choice of Permitted Investments converted
into cash pursuant to this Section 5.

(d) All income earned on the Escrow Fund, if any, shall become part of, and be
held as an additional portion of, the Escrow Fund. The parties hereto agree that
the Company Shareholders shall be treated as the owner of the Escrow Fund for
Tax purposes unless and until disbursed in accordance with this Agreement, and
that all interest on or other taxable income, if any, earned from the investment
of the Escrow Fund shall be treated for Tax purposes as income of the Company
Shareholders. Upon any release of the Escrow Fund to the Company Shareholders, a
portion of such amount distributed may be treated as interest under the imputed
interest rules of the Code. Within ten (10) calendar days after the end of each
calendar quarter, forty percent (40%) of the income earned on the portion of the
Escrow Fund treated as owned by the Company Shareholders during such quarter
shall be distributed to the Company Shareholders in proportion to their
respective Pro Rata Portion of Escrowed Stock. The Escrow Agent shall file with
the Internal Revenue Service and issue to the Company Shareholders appropriate
Treasury Forms 1099 reflecting the earnings from the investment of the Escrow
Fund for each calendar year. Notwithstanding the foregoing, no portion of the
Escrow Fund shall be released except as expressly provided for in this
Agreement.

 

-5-



--------------------------------------------------------------------------------

6. Exculpatory Provisions.

(a) The Escrow Agent shall be obligated to perform only such duties and
obligations as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties in accordance with the terms of this Agreement. The Escrow Agent
shall not be liable for forgeries or false impersonations. The Escrow Agent
shall not be liable for any act done or omitted hereunder as escrow agent,
except for gross negligence, willful misconduct or breach of this Agreement. The
Escrow Agent shall in no case or event be liable for any representations or
warranties of Parent or the Company Shareholders for punitive, incidental or
consequential damages. Any act done or omitted pursuant to the advice or opinion
of counsel shall be conclusive evidence of the good faith of the Escrow Agent.

(b) In the event of a dispute between the parties hereto, the Escrow Agent is
hereby expressly authorized to disregard any and all notifications given by any
of the parties hereto or by any other person, excepting only a Resolved Claim
Notice or a joint written instruction contemplated by Section 2(c) hereof on
which the Escrow Agent shall be entitled to conclusively rely and shall
distribute the Escrow Fund in accordance with the terms thereof, and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree of any court, the Escrow Agent shall not be liable to any of the
parties hereto or to any other person by reason of such compliance,
notwithstanding any such order, judgment, or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

(c) The Escrow Agent shall not be liable in any respect on account of the
identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver the Merger Agreement, this Agreement or any
documents or papers deposited or called for thereunder or hereunder.

(d) The Escrow Agent shall not be liable for the outlawing of any rights under
any statute of limitations with respect to the Merger Agreement, this Agreement
or any documents deposited with the Escrow Agent.

7. Resignation and Removal of the Escrow Agent.

(a) The Escrow Agent may resign as escrow agent hereunder at any time, with or
without cause, by giving at least thirty (30) days’ prior written notice to each
of Parent and the Seller, such resignation to be effective thirty (30) days
following the date such notice is received by Parent and the Seller. In
addition, Parent and the Seller may jointly remove the Escrow Agent as escrow
agent hereunder at any time, with or without cause, by an delivering an
instrument executed by Parent and the Seller (which may be executed in
counterparts) to the Escrow Agent, which instrument shall designate the
effective date of such removal.

 

-6-



--------------------------------------------------------------------------------

(b) In the event of any such resignation or removal, a successor escrow agent,
which shall be a bank or trust company organized under the laws of the United
States of America or of the State of Colorado having (or if such bank or trust
company is a member of a bank company, its bank holding company shall have) a
combined capital and surplus of not less than $50,000,000, shall be jointly
appointed by Parent and the Seller on the terms and conditions of this
Agreement. Any such successor escrow agent shall deliver to Parent and the
Seller a written instrument accepting such appointment, and thereupon it shall
succeed to all the rights and duties of the Escrow Agent hereunder and shall be
entitled to receive possession of the Escrow Fund. Upon receipt of the identity
of the successor Escrow Agent, the Escrow Agent shall deliver the Escrow Fund
then held hereunder to the successor Escrow Agent.

8. Fees. Parent, on the one hand, and the Company Shareholders, on the other
hand in proportion to their respective Pro Rata Portion of Escrowed Stock, shall
each pay the Escrow Agent fifty percent (50%) of the Escrow Agent’s fees as set
forth on the Fee Schedule attached hereto as Exhibit A (as may be amended in the
event that the Escrow Agent is replaced by a successor pursuant to Section 7
hereof).

9. Further Instruments. In the event that the Escrow Agent reasonably requires
other or further instruments in connection with its performance of its duties
and obligations hereunder, Parent and the Seller shall use their respective
commercially reasonable best efforts to join in furnishing such instruments.

10. Disputes. It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the cash
and/or other property held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed to act in accordance with, and in reliance upon, the
terms and provisions of this Agreement.

11. Indemnification. In consideration of the Escrow Agent’s acceptance of this
appointment, Parent and the Company Shareholders shall jointly and severally
indemnify and hold the Escrow Agent harmless from and against any liability
incurred by the Escrow Agent to any Person by reason of its having accepted such
appointment or in carrying out its duties and obligations under this Agreement,
and to reimburse the Escrow Agent for all its costs and expenses (including,
without limitation, counsel fees and expenses) reasonably incurred by reason of
any matter as to which such indemnity is paid pursuant to this Section 11;
provided, however, that no indemnity need be paid in case of the Escrow Agent’s
gross negligence, willful misconduct or breach of this Agreement.

12. General.

(a) Notice. Unless otherwise provided herein, all notices and other
communications hereunder shall be in writing and shall be deemed given if
(i) delivered in person, (ii) transmitted by facsimile (with written
confirmation of transmission), (iii) mailed by certified or registered mail
(return receipt requested) (in which case such notice shall be deemed given on
the third (3rd) day after such mailing) or (iv) delivered by

 

-7-



--------------------------------------------------------------------------------

an express courier (with written confirmation of receipt) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

If to Parent to:

Sirenza Microdevices Inc.

303 South Technology Court

Broomfield, CO 80021

Attention: Robert Van Buskirk

Facsimile: (303) 327-3483

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attention: Steven V. Bernard

Facsimile: (650) 493-6811

and to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market, Spear Tower

Suite 3300

San Francisco, CA 94105

Attention: Michael S. Ringler

Facsimile: (415) 947-2099

If to the Seller and/or Spouse to:

Phillip Chuanze Liao and/or Yeechin Shiong Liao

_____________________

Atherton, CA 94027

Facsimile: __________

with a copy (which shall not constitute notice) to:

Orrick, Herrington & Sutcliffe LLP

1000 Marsh Road

Menlo Park, California 94061

Attention: Lowell D. Ness

Facsimile: (650) 614-7401

 

-8-



--------------------------------------------------------------------------------

If to the Escrow Agent:

U.S. Bank National Association

One California Street

Suite 2100

San Francisco, CA 94111

Attn: Sheila Soares

Telephone: (415) 273-4532

Facsimile No.: (415) 273-4591

or to such other address as any party may have furnished in writing to the other
parties in the manner provided above. Any notice addressed to the Escrow Agent
shall be effective only upon receipt.

(b) Amendment and Termination. This Agreement may be amended or terminated if,
but only if, such amendment or termination is in writing and is signed by each
of Parent and the Seller, and upon written notice to the Escrow Agent at any
time given jointly by Parent and the Seller, but the duties and responsibilities
of the Escrow Agent may not be amended or modified without its consent.

(c) Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by Law or otherwise afforded, will be cumulative and not alternative.

(d) No Assignment; Binding Effect. This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors and
permitted assigns. No provision of this Agreement is intended or shall be
construed to confer upon any entity or Person other than the parties hereto and
their respective successors and permitted assigns any right, remedy or claim
under or by reason of this Agreement or any part hereof. This Agreement may not
be assigned by any of the parties hereto; provided, however, that Parent may
assign all or part of its rights under this Agreement and delegate all or part
of its obligations under this Agreement to (i) a wholly owned Subsidiary of
Parent, in which event all of the rights and powers of Parent and remedies
available to Parent under this Agreement shall extend to and be enforceable by
such Subsidiary, or (ii) any Person who acquires Parent, whether by way of
merger or the purchase of all of Parent’s outstanding capital stock or
substantially all of Parent’s assets, provided further in the case of the
foregoing clauses (i) and (ii), Parent shall remain fully and primarily
obligated hereunder. In the event of any such assignment and delegation, the
term “Parent” as used in this Agreement shall be deemed to refer to such
Subsidiary or successor of Parent, as the case may be, where reference is made
with respect to actions to be taken with respect to the transactions
contemplated by this Agreement, and

 

-9-



--------------------------------------------------------------------------------

shall be deemed to include both Parent and such Subsidiary or successor of
Parent, as the case may be, where appropriate.

(e) Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

(f) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broadly as is enforceable.

(g) Governing Law. This Agreement, the legal relations between the parties and
the adjudication and the enforcement thereof, shall be governed by and
interpreted and construed in accordance with the substantive laws of the State
of Delaware without regard to applicable choice of law provisions thereof.

(h) Construction. The parties hereto agree that this Agreement is the product of
negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in the drafting of each provision hereof. Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentem.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement, it being understood that all of the
parties need not sign the same counterpart.

(j) Entire Agreement. This Agreement constitutes the entire agreement between
the Escrow Agent, on the one hand, and Parent and the Company Shareholders on
the other hand, relating to the holding, investment and disbursement of the
Escrow Fund and sets forth in their entirety the obligations and duties of the
Escrow Agent with respect to the Escrow Fund, and supersedes all prior
agreements and understandings, both written and all with respect to the subject
matter of this Agreement. As between Parent and the Company Shareholders, this
Agreement and the Merger Agreement constitute the entire agreement between
Parent and the Company Shareholders, it being understood that in the event of a
conflict between this Agreement and the Merger Agreement, the Merger Agreement
shall govern.

(k) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is agreed

 

-10-



--------------------------------------------------------------------------------

that the parties shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

(l) Appointment of Shareholder Agent. Spouse hereby appoints Seller as her agent
and attorney-in-fact, with full power of substitution, to act for and on her
behalf in respect of this Agreement.

13. Tax Reporting Matters. The Company Shareholders agree to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate Forms
W-9 and other forms and documents that the Escrow Agent may reasonably request
to the Escrow Agent within thirty (30) days after the date hereof. The parties
hereto understand that the Escrow Agent will deduct and withhold from any
amounts payable or otherwise deliverable to the Company Shareholders or Parent
pursuant to this Agreement such amounts as are required to be deducted or
withheld therefrom under any provision of federal, local or foreign Tax law. To
the extent such amounts are so deducted or withheld, such amounts shall be
treated for all purposes under this Agreement as having been paid to the Person
to whom such amounts would otherwise have been paid.

14. Patriot Act Compliance. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. Parent, the Seller and spouse each agree
to provide all such information and documentation as to themselves as requested
by Escrow Agent to ensure compliance with federal law.

[Remainder of page intentionally left blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

SIRENZA MICRODEVICES, INC. By:   /s/ Robert Van Buskirk Name:   Robert Van
Buskirk Title:   President and CEO

PHILLIP CHUANZE LIAO /s/ Phillip Liao YEECHIN SHIONG LIAO /s/ Yeechin Liao

THE ESCROW AGENT: U.S. BANK, NATIONAL ASSOCIATION By:   /s/ Sheila K. Soares
Name:   Sheila K. Soares Title:   Vice President

[ESCROW AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FEE SCHEDULE

Schedule of Fees for Services as

REQUIRED

For

SIRENZA MICRODEVICES, INC./

PREMIER DEVICES, INC.

 

Initial Fees   

Acceptance Fee

   $ 4,000.00  

The acceptance fee includes the administrative review of documents, initial
set-up of the account, and other reasonably required services up to and
including the closing. This is a one-time fee, payable at closing. U.S. Bank
Corporate Trust Services reserves the right to refer any or all escrow documents
for legal review before execution. Legal fees (billed on an hourly basis) and
expenses for this service will be billed to, and paid by, the customer. If
appropriate and upon request by the customer, U.S. Bank Corporate Trust Services
will provide advance estimates of these legal fees.

   Administration Fees Billed Annually   

Escrow Agent

   $ 1,000.00  

Annual administration fee for performance of the routine duties of the escrow
agent associated with the management of the account. Administration fees are
payable in advance.

   Incidental Expenses      5.0 %

Charge for miscellaneous expenses such as; fax, messenger service, overnight
mail, telephone, stationery and postage. This change is a percent of total
Administration Fees, charged in advance.

   Direct Out of Pocket Expenses      At Cost  

Reimbursement of expenses associated with the performance of our duties,
including but not limited to publications, legal counsel after the initial
close, travel expenses and filing fees.

  



--------------------------------------------------------------------------------

Extraordinary Services   

Extraordinary services are duties or responsibilities of an unusual nature,
including termination, but not provided for in the governing documents or
otherwise set forth in this schedule. A reasonable charge will be assessed based
on the nature of the service and the responsibility involved. At our option,
these charges will be billed at a flat fee or at our hourly rate then in effect.

  

 

-2-